DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10,713,174 hereinafter Zbieiak ‘174.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claim 1 of instant Application, respectively contain elements of claim 1 of the Zbieiak ‘174 as follows:  

Claims
Instant
Claims
Zbieiak ‘174
1
processing core
memory
memory controller
first address generator
first set of address
memory interface
set of data
buffer
second address generator
second set of address
subset of the set of data
holding register
receive the subset
store the subset
provide the subset
1
processing core
memory
*(implicit)
early address generator
early addresses
*(implicit)
data elements
buffer
late address generator
late addresses
loop count value by a size
holding register
to be loaded
store
output


Therefore, claim 1 of the Zbieiak ‘174 anticipate(s) the instant application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barowski et al. (U.S. Publication 2003/0005265), hereinafter Barowski in view of Chen et al. (U.S. Publication 2012/0023250), hereinafter Chen.

Referring to claim 1, Barowski teaches, as claimed, a device comprising: 

a processing core (a single or multiple processor, see Paragraph 11); 

a memory (memory, see Paragraph 10); and 

a memory controller (Note, implicit) coupled to the processing core and to the memory, wherein the memory controller includes: 

a first address generator configured to generate a first set of addresses (see Fig. 3); 

a memory interface coupled to the memory and configured to retrieve a set of data based on the first set of addresses (see Fig. 6); 

a buffer (see Fig. 6, Store Queue) configured to store the set of data; 

a second address generator configured to generate a second set of addresses (see Fig. 4) in the buffer; and 

a holding register (see Fig. 6, Store Buffer 65) coupled to the processing core and configured to: 

receive the set of data based on the second set of addresses from the buffer (see Fig. 6, STQ 62); 

store the set of data (see Fig. 6, Store Buffer 65); and 

provide the set of data to the processing core (execution, see Paragraph 65).

Barowski does not disclose expressly a subset of the set of data.

Chen does disclose a subset (sub-track fragments, see Paragraph 7) of the set of data (video data, see Paragraph 7).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Chen into Barowski.

The suggestion/motivation for doing so would have been to support streaming of video data (see Chen, Paragraph 6).

As to claim 6, the modification teaches the device of claim 1 further comprising an address register coupled to the first address generator and the memory interface and configured to store a first address of the first set of addresses that corresponds to a next data element to be - 100 -TI-76506AClean (9/14/20) retrieved from the memory by the memory interface.  

As to claim 7, the modification teaches the device of claim 1, wherein the memory includes a level two (L2) cache and the memory interface is configured to retrieve the set of data directly from the L2 cache.  


As to claim 8, the modification teaches the device of claim 1 comprising a level one (Li) cache and a level two (L2) cache, wherein: the memory includes the L2 cache; and the memory interface is configured to retrieve the set of data from the L2 cache via a data path that does not include the Li cache.  

As to claim 12, the modification teaches the device of claim 1, wherein the buffer is a first-in-first-out buffer.

As to claim 13, it is directed to a device to implement the same device as set forth in claim 1.  Therefore, they are rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claims 2-5, 9-11, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Levi et al. (U.S. Pub. 2015/0163691) discloses distribution of high data throughput; and

Szilagyi (U.S. Pub. 2017/0012906) discloses accelerated data transfer using thread pool.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183